1 UNITED STATES Securities and Exchange Commission Washington, D.C. 20549 Form10-Q þ QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended December 31, 2011 o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number: 333-91436 ECOLOGY COATINGS, INC. (Exact Name of Registrant as Specified in Its Charter) Nevada 26-0014658 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 24663 Mound Road, Warren MI48091 (Address of principal executive offices) (Zip Code) (586) 486-5308 (Registrant’s telephone number) Indicate by check mark whether the registrant (1) hasfiled all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90days. Yes x No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Date File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes x No □ 2 Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large Accelerated Filer o Accelerated Filer o Non-accelerated filer o Smaller Reporting Company x Indicate by check mark whether the registrant is a shell company (as defined in Rule12b-2 of the Exchange Act). Yes o No x APPLICABLE ONLY TO CORPORATE ISSUERS: Indicate the number of shares outstanding of each of the issuer’s classes of stock, as of the latest practicable date. State the number of shares outstanding of each of the issuer’s classes of common equity, as of the latest practicable date: As of January 31, 2012, the number of shares of common stock of the registrant outstanding was 16,331,882 and the number of shares of convertible preferred stock outstanding was 2,122. 3 ECOLOGY COATINGS, INC. FORM10-Q INDEX FOR THE QUARTER ENDED DECEMBER 31, 2011 Page PARTI — FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS (UNAUDITED) 5 Unaudited Consolidated Balance Sheets at December31, 2011 and September30, 2011 5 Unaudited Consolidated Statements of Operations for the Three Months Ended December 31, 2011 and 2010 7 Unaudited Consolidated Statements of Cash Flows for the Three Months Ended December31, 2011 and 2010 8 Notes to Unaudited Consolidated Financial Statements 10 ITEM 2. MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS 20 ITEM 3. QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK 23 ITEM 4. CONTROLS AND PROCEDURES 23 PARTII — OTHER INFORMATION ITEM 1. LEGAL PROCEEDINGS 24 ITEM 1A. RISK FACTORS 24 ITEM 2. UNREGISTERED SALES OF EQUITY SECURITIES AND USE OF PROCEEDS 30 ITEM 3.
